 
 
EXHIBIT 10

 
 
 

--------------------------------------------------------------------------------

 

 
IROQUOIS FEDERAL

 
ANNUAL INCENTIVE PLAN


 
PLAN DOCUMENT
 

 
 

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS
 
ARTICLE
DESCRIPTION
       
ARTICLE 1
NAME AND PURPOSE
1-1
     
ARTICLE 2
DEFINITIONS
2-1
     
ARTICLE 3
ELIGIBILITY AND PARTICIPATION
3-1
     
ARTICLE 4
INCENTIVE AWARDS
4-1
     
ARTICLE 5
VESTING
5-1
     
ARTICLE 6
BENEFICIARIES
6-1
     
ARTICLE 7
RIGHTS OF PARTICIPANTS AND BENEFICIARIES
7-1
     
ARTICLE 8
TRUST
8-1
     
ARTICLE 9
ADMINISTRATION
9-1
     
ARTICLE 10
AMENDMENT AND TERMINATION
10-1
     
ARTICLE 11
MISCELLANEOUS
11-1

 


 
 

--------------------------------------------------------------------------------

 


 
IROQUOIS FEDERAL
ANNUAL INCENTIVE PLAN


The Iroquois Federal Annual Incentive Plan (hereinafter referred to as “the
Plan”) is hereby adopted by Iroquois Federal Savings and Loan Association, a
federally chartered bank headquartered in Watseka, Illinois (hereinafter
referred to as the “Bank”);


W I T N E S S E T H:


WHEREAS, the Bank desires to adopt an Annual Incentive Plan to provide
performance incentive awards to a group of employees selected by the Board of
Directors of the Bank, from time to time (hereinafter referred to as
“Participants”).




NOW, THEREFORE, the Bank hereby adopts the Plan, effective July 1, 2011, as
follows:
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
ARTICLE 1
 
NAME AND PURPOSE
 
1.1.           Name.  The name of the Plan shall be the Iroquois Federal Annual
Incentive Plan.
 
1.2.           Purpose.  The purpose of the Plan is to promote the growth and
profitability of the Company and the Bank by providing Participants with an
incentive award opportunity to achieve corporate objectives and by attracting
and retaining individuals of outstanding competence by aligning their interests
with the interests of the Company and the Bank in obtaining superior financial
results.  The Plan will provide the opportunity to earn an incentive award to
Participants based upon attainment of specified objectives, determined
periodically by the Board of Directors, intended to ensure a minimum acceptable
return on incentive awards to shareholders.
 
1.3.           Code Section 409A.  The Plan, and all incentive awards
distributed thereunder, are designed and intended to meet the requirements of
Section 1.409A-1(b)(4) of the U.S. Treasury Department Regulations issued under
Section 409A of the Internal Revenue Code of 1986, as amended ("Code"),
governing "short-term deferrals" so that no incentive award distributed under
the Plan is determined to provide, or treated as providing, for a deferral of
compensation under Code Section 409A.  To the extent the Plan, or an incentive
award thereunder, ultimately is determined to provide, or treated as providing,
for the deferral of compensation under Code Section 409A, the Company and the
Bank reserve the right to take such action as the Company and/or the Bank deems
necessary or desirable to ensure compliance with Code Section 409A, and the
regulations thereunder, or to achieve the objectives of the Plan without having
adverse tax consequences under the Plan for any Plan participant or beneficiary.
 

 
1-1

--------------------------------------------------------------------------------

 

 
ARTICLE 2
 
DEFINITIONS
 
Unless the context otherwise indicates, the following terms used herein shall
have the following meanings wherever used in this instrument:
 
2.1.           Administrator.  The term “Administrator” shall mean such person
or entity as determined by the Committee, and in absence of such determination,
the Committee, as defined in Article 2.10.
 
2.2.           Award.  The term "Award" or “Incentive Award” shall mean the cash
compensation awarded under the Plan with respect to a performance period to an
eligible Participant.
 
2.3.           Bank.  The term “Bank” shall mean Iroquois Federal Savings and
Loan Association (“Iroquois Federal”) and any successor corporation or business
organization that assumes the duties and obligations of Iroquois Federal under
the Plan.
 
2.4.           Beneficiary.  The term “Beneficiary” shall mean any person who
receives, or is designated to receive, in the event of the death of the
Participant, undistributed amounts of any Award that would have been payable to
such Participant had he or she been living and that was not deferred under any
Company or Bank deferral arrangement or plan.
 
2.5.           Board.  The term “Board” shall mean the Board of Directors of the
Bank.
 
2.6.           Cause.  Termination of employment for “Cause” shall mean
termination because of the participant’s personal dishonesty, incompetence,
willful misconduct, breach of fiduciary duty involving personal profit,
intentional failure to perform stated duties, willful violation of any law,
rule, or regulation (other than traffic violations or similar offenses) or final
cease-and-desist order, or material breach of any provision of an employment
contract.
 
2.7.           Change in Control. The term “Change in Control” shall be
interpreted consistently with Internal Revenue Code ("Code") Section 409A and
the regulations and guidance thereunder and shall mean any of the following
events that occur on or after the Effective Date:
 
 
(a)           any one person, or more than one person acting as a group (whom
are not shareholders on the Effective Date) acquires ownership of stock of the
Company or Bank that, together with stock held by such person or group,
constitutes more than 50 percent of the total fair market value or total voting
power of the stock of such corporation;
 
(b)           (i) any one person, or more than one person acting as a group
(whom are not shareholders on the Effective Date) acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) ownership of stock of the Company or Bank possessing 35
percent or more of the total
 

 
2-1

--------------------------------------------------------------------------------

 

 
voting power of stock of such corporation or (ii) a majority of members of the
Bank’s board of directors is replaced during any 12-month period by directors
whose appointment or election is not endorsed by a majority of the members of
the Bank’s board of directors prior to the date of the appointment or election;


(c)           A change in the ownership of a substantial portion of the Bank's
or Company's assets occurs on the date that any one person, or more than one
person acting as a group (whom are not shareholders on the Effective Date)
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) assets from the Bank or
Company that have a total gross fair market value equal to or more than 40
percent of the total gross fair market value of all of the assets of the Bank or
Company immediately prior to such acquisition or acquisitions. For this purpose
gross fair market value means the value of the assets of the Bank or Company, or
the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets; or


(d)           The individuals who, as of the date hereof, are members of the
Board (the “Continuing Directors”) cease for any reason to constitute a majority
of the Board, unless the election, or nomination for election by the
stockholders, of any new director was approved by a vote of a majority of the
Continuing Directors, and such new director shall, for purposes of this
Agreement, be considered as Continuing Directors.


2.8.           Code.  The term “Code” shall mean the Internal Revenue Code of
1986, as amended, and any regulations or other pronouncements promulgated
thereunder.  Whenever a reference is made herein to a specific Code section,
such reference shall be deemed to include any successor Code section having the
same or a similar purpose.
 
2.9.           Code Section 409A.  The term “Code Section 409A” shall mean
Section 409A of the Code and all regulations and guidance promulgated
thereunder.
 
2.10.           Committee.  The term “Committee” shall mean the Executive
Committee of the Board or any successor thereto as may be determined by the
Board from time to time; provided that, in the absence of a designated
committee, the Board shall constitute the Committee.
 
2.11.           Company.  The term “Company” shall mean IF Bancorp, Inc.
 
2.12.           Compensation.  The term “Compensation” shall mean a
Participant’s base salary paid by the Bank to such Participant, excluding any
and all bonuses.  For purposes of the Plan, “Compensation” shall be calculated
each Plan Year for the period from the first day of the Plan Year during which
the individual is a Participant through the first to occur of the
following:  the last day of the Plan Year, the Participant’s date of death, the
Participant’s date of retirement, or the Participant’s date of disability
occurring during the Plan Year.
 

 
2-2

--------------------------------------------------------------------------------

 

 
2.13.           Date of Separation from Service.  The term “Date of Separation
from Service” shall mean the date on which the Participant has a Separation from
Service, in accordance with Code Section 409A.
 
2.14.           Director.  The term “Director” shall mean a member of the Board.
 
2.15.           Disability.  The term “Disability” shall mean the Participant
(i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months; or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Participant’s employer.
 
2.16.           Effective Date.  The term “Effective Date” shall mean the date
the Plan becomes effective, the date of which is July 1, 2011.
 
2.17.           Employee.  The term “Employee” shall mean any common-law
employee of the Company or the Bank, whether or not also serving as a director.
 
2.18.           Good Reason.  The term “Good Reason” shall have the same meaning
specified in any employment or severance agreement existing on the date hereof
or entered into hereafter by the Participant and the Company and/or the
Bank.  If the term “Good Reason” or similar term is not defined in an employment
agreement or severance agreement, it means –
 
(a)           a material diminution in the Participant’s base compensation,
 
(b)           a material diminution in Participant’s authority, duties or
responsibilities,
 
(c)           a material diminution in the authority, duties, or
responsibilities of the supervisor to whom the Participant is required to
report, including a requirement that a Participant report to a corporate officer
or employee instead of reporting directly to the Board of Directors,
 
(d)           a material diminution in the budget over which the Participant
retains authority,
 
(e)           relocation of the main office to which the Employee reports on a
regular basis, to a location that is more than twenty-five (25) miles from the
Bank’s main office location on the Effective Date, or
 
(f)           any other action or inaction that constitutes a material breach by
the Company or the Bank of the agreement under which the Participant provides
services.
 

 
2-3

--------------------------------------------------------------------------------

 

 
2.19.           Incentive Account.  The term “Incentive Account” shall mean the
Account established with respect to a Participant to which Awards shall be
credited.  A Participant’s Incentive Account will be credited with the
contributions made to the Incentive Account, credited (or charged, as the case
may be) with the hypothetical or deemed investment earnings, if appropriate, and
charged with distributions from the Incentive Account.
 
2.20.           Normal Retirement Date.  The term “Normal Retirement Date” shall
mean the date on which a Participant attains age sixty five (65).
 
2.21.           Participant.  The term “Participant” shall mean any eligible
Employee who has been selected by the Board to participate in the Plan, has
performed all the acts as may be required by the Plan to become a Participant,
and who has become a Participant in accordance with the terms and conditions of
the Plan.
 
2.22.           Performance Cycle.  The applicable three-year period ending on
June 30th in any calendar year, as determined by the Compensation Committee with
respect to which an Award may be granted to a Participant.  The amount of the
Award, if any, shall be determined following completion of the applicable
Performance Cycle.  Notwithstanding the foregoing, in the event of a Change in
Control, the Performance Cycle for all outstanding Awards shall end on the
effective date of the Change in Control.
 
2.23.           Plan.  The term “Plan” shall mean the Iroquois Federal Annual
Incentive Plan as set forth herein, effective as of the Effective Date, and as
it may be amended from time to time.
 
2.24.           Plan Year. The term “Plan Year” shall mean the twelve (12) month
period ending on June 30th in each calendar year.  The first Plan Year shall
begin on the Effective Date and end on June 30, 2012.
 
2.25.           Retire or Retirement.  The term “Retire” or “Retirement” shall
mean a voluntary Separation from Service of a Participant on or after the Normal
Retirement Date.
 
2.26.           Separation from Service.  The term “Separation from Service”
shall mean, in accordance with Code Section 409A:
 
(a)           The Employee is discharged by the Bank for any reason; or
 
(b)           The Employee voluntarily terminates employment with the Bank for
any reason.
 
2.27.           Plan Termination Date.  The term “Plan Termination Date” shall
mean the date as of which the Bank ceases to sponsor and maintain the Plan.
 

 
2-4

--------------------------------------------------------------------------------

 

 
ARTICLE 3
 
ELIGIBILITY AND PARTICIPATION
 
3.1.           Eligibility.  The Committee may, from time to time, in its sole
discretion, designate one or more Employees as eligible to participate in the
Plan.  The Committee will be entitled to make non-uniform and selective
determinations as to the selection and designation of Employees to become
Participants.
 
3.2.           Participation.  Each Employee who has been designated as eligible
to participate in the Plan shall become a Participant upon approval by the Board
of Directors and shall remain a Participant until such time that the Participant
is removed from the Plan by the Board of Directors or terminates service for any
reason and no longer has any amounts contributed to an Incentive Account under
the Plan.
 

 
3-1

--------------------------------------------------------------------------------

 

 
ARTICLE 4
 
INCENTIVE AWARDS
 
4.1.           Incentive Awards.  After achievement of the minimum acceptable
return to shareholders, the Bank may contribute a percentage of the Bank’s
earnings above the minimum acceptable return to an eligible Participant
incentive pool to be used to fund Awards to Participants under the Plan.  For
each employment position there will be amounts as per the attached Schedule A
that can be earned as an Award during each Performance Cycle, assuming that with
respect to each such Award that the Award Objectives, if any and as determined
by the Board of Directors, are accomplished.  Accomplishment of the Award
Objectives for the Awards will be determined by the Board of Directors,
based upon the Participant meeting all of the terms and conditions of the Award
during the Performance Cycle, and will entitle the Participant to a cash payment
at the end of each Performance Cycle, subject to Sections 4.2 and 4.6
below.  During the first two years of the Plan, the Board of Directors, in its
sole discretion, may provide for the payment of a portion of an Award, that
otherwise would have been payable at the end of the Performance Cycle, to a
Participant prior to the end of the Performance Cycle.  Such amounts of any
Award may be subject to a maximum, as determined by the Board of Directors.  In
addition, such amounts paid in the first or second year of the Plan that are
later deemed to be excessive, as determined by the Board of Directors in its own
discretion, based on the actual completion of the Performance Cycle, may be
deducted from future Awards subject to subsequent Performance Cycles.  In the
event that during the first two years of the Plan the Board of Directors makes a
payment to a Participant for an Award prior to the end of the Performance Cycle,
notwithstanding any provision of the Plan or the Award to the contrary, the
Board of Directors shall not be required to make any payment at the end of such
Performance Cycle related to the portion of such Award previously paid to such
Participant during the first two years of the Plan.
 
4.2.           Condition to Payment of Incentive Awards.  Notwithstanding
Section 4.1 and any other provision of the Plan or any Award to the contrary, it
is intended to be a condition to payment of any Award that the Bank have the
financial capacity to fund the payment.  Accordingly, if as of the time any
payment of an Award would otherwise be due under the Plan or pursuant to any
Award, the Board has made the good faith determination that the Bank does not
have such financial capacity (or earlier determination of the same remains
unchanged), the Board may, in its sole discretion, elect to reduce or eliminate
that payment of the Participant’s Award.
 
4.3.           Award Objectives. The Award for each Participant is based upon
the Participant’s Compensation, as defined in Section 2.12, and the objectives
determined by the Board of Directors and identified in Schedule A (attached).
 
Specific objectives are determined periodically and are subject to change by
action of the Board of Directors.


The Board may adopt any performance measures that it deems appropriate, with the
limitation that no performance measure will be based on a period of less than
one year.  The intent is to match the earning of the Award with the term
necessary to adequately determine the achievement of the performance objectives.
 

 
4-1

--------------------------------------------------------------------------------

 

 
4.4.           Establishment of Participant Incentive Account.  The
Administrator or designated representative shall establish one or more
Participant Incentive Accounts in the name of each Participant on its books and
records.  All amounts credited to the Incentive Account of any Participant, or
Beneficiary, shall constitute a general, unsecured liability of the Bank, as
applicable, to such person.
 
4.5.           Crediting of Account.  Amounts shall be credited to the
Participant’s Incentive Account as of the end of the Plan Year for amounts
earned as determined by the Board of Directors.
 
4.6.           Payment of Amounts Credited to Participant Incentive
Account.  Unless payment has already been made from a Participant's Incentive
Account under another paragraph of this Article 4, the Award was forfeited
pursuant to Section 5.1 or 5.2 or the Bank did the not have the financial
capacity to fund the payment pursuant to Section 4.2 above, the amounts credited
to the Account will be paid on the dates, and in the form, as was originally
specified or modified by the Board of Directors, which dates shall generally be
within two and one-half (2-1/2) months after the expiration of the applicable
Performance Cycle.  Notwithstanding the foregoing, except to the extent
contemplated by Sections 4.8, 4.9, 4.10 and 4.11 hereof, a Participant must be
employed by the Bank or by the Company on the date that the amounts credited to
the Participant’s Account are paid to the Participant.  Upon a Separation from
Service, the amounts credited to the Account will be paid in accordance with
Schedule A (attached) or as directed by the Board of Directors, subject to the
vesting provisions in Section 5.1.
 
4.7.           Payments of Amounts Credited Upon Retirement.  In the event of
the Participant’s Retirement, Awards that vest in accordance with Section 5.1(b)
below shall be paid within 2-1/2 months after the end of the applicable
Performance Cycle.
 
4.8.           Payment of Amounts Credited upon Disability.  In the event of the
Participant's Disability prior to Separation from Service, Awards that vest in
accordance with Section 5.1(d) below shall be paid in a lump sum within 2-1/2
months following the end of the applicable Performance Cycle.
 
4.9.           Payment of Amounts Credited upon Death. In the event of the
Participant's death, Awards that vest in accordance with Section 5.1(c) below
shall be paid in a lump sum within 2-1/2 months following the end of the
applicable Performance Cycle, to the person or persons designated by the
Participant on a Beneficiary designation form supplied by the Bank.  The
Beneficiary designation may be changed from time to time by the Participant.  In
the absence of a valid Beneficiary designation, or if there is no living
Beneficiary validly named by the Participant, the amounts credited to a
Participant's Accounts shall be paid in accordance with Section 6.1.
 
4.10.           Payment Upon Change in Control.  If there is a Change in Control
before a Participant becomes entitled to receive benefits by reason of any of
the above Articles or before the Participant has received complete payment of
his benefits under this Article 4, Awards that vest in accordance with Section
5.1(a) below shall be paid in a lump sum within thirty (30) days of the
effective date of the Change in Control.  The amount payable from any Account
will be valued as of the date of distribution.
 

 
4-2

--------------------------------------------------------------------------------

 

 
4.11.           Payment upon a Separation from Service For Good Reason or
Involuntary Separation from Service Without Cause.  In the event the Participant
Separates from Service for Good Reason or has an involuntary Separation from
Service without Cause, as defined herein, Awards that vest in accordance with
Section 5.1(e) below shall be paid to the Participant in a lump sum within 2-1/2
months following the end of the applicable Performance Cycle.  The Participant
must notify the Bank of the existence of any condition set forth in the
definition of Good Reason within a period not to exceed ninety (90) days of the
initial existence of the condition, upon the notice of which the Bank must be
provided a period of at least 30 days during which it may remedy the condition
alleged to constitute Good Reason.
 


 
4-3

--------------------------------------------------------------------------------

 

 
ARTICLE 5
 
VESTING AND EXPIRATION
 
5.1.           Vesting of Incentive Awards.  Subject to Section 4.2 above, all
credited and unpaid Awards may vest as in accordance with guidelines and
criteria established by the Board of Directors, or, if attached, as superseded
by Schedule A, subject to the occurrence of the following events:
 
(a)           Change in Control.  Notwithstanding the foregoing, all unvested
Awards shall become fully vested immediately upon the Change in Control of the
Bank or the Company.
 
(b)           Retirement of the Participant.  In the event of the Retirement of
a Participant, the Participant shall become fully vested in any Award in which
the Award’s Performance Cycle is scheduled to be completed at the end of the
Plan Year during which such Participant retires, provided that (a) the
Participant is employed by the Bank for a period of at least six (6) months
during such Performance Cycle, and (b) all performance measures are attained by
such Participant for such Performance Cycle.  If the Participant is not employed
for at least six (6) months in the Plan Year during which Participant retires
and/or the Participant fails to attain all performance measures for such
Performance Cycle that is scheduled to be completed at the end of the Plan Year
during which Participant retires, the Award for such Performance Cycle shall
expire unvested as of the date of such Participant’s Retirement.  Any Award with
a Performance Cycle that is not scheduled to be completed by the end of the Plan
Year during which such Participant retires or Award with a Performance Cycle
scheduled to be completed by the end of the Plan Year in which the Participant
retires but for which the performance measures are not attained by such
Participant, shall expire unvested as of the date of such Participant’s
Retirement.
 
(c)           Death of the Participant.  In the event of the death of a
Participant, the Participant’s Beneficiary shall become fully vested in any
Award in which the Award’s Performance Cycle is scheduled to be completed at the
end of the Plan Year during which such Participant dies, provided that all
performance measures are attained by such Participant for such Performance
Cycle.  Any Award with a Performance Cycle that is not scheduled to be completed
by the end of the Plan Year during which such Participant dies or Award with a
Performance Cycle scheduled to be completed by the end of the Plan Year in which
the Participant dies but for which the performance measures are not attained by
such Participant, shall expire unvested as of the date of such Participant’s
death.
 
(d)           Disability of the Participant.  In the event that a Participant
suffers a Disability, as defined herein, the Participant shall become fully
vested in any Award in which the Award’s Performance Cycle is scheduled to be
completed at the end of the Plan Year during which the Participant suffers a
Disability, provided that all performance measures are attained by such
Participant for such Performance Cycle.  Any Award with a
 

 
5-1

--------------------------------------------------------------------------------

 

 
Performance Cycle that is not scheduled to be completed by the end of the Plan
Year during which such Participant suffers a Disability or any Award with a
Performance Cycle scheduled to be completed by the end of the Plan Year in which
the Participant incurs a Disability but for which the performance measures are
not attained by such Participant, shall expire unvested as of such Participant’s
Disability.
 
(e)           Involuntary Separation from Service or Separation for Good
Reason.  In the event that a Participant incurs a Separation from Service for
Good Reason or incurs an involuntary Separation from Service without Cause, the
Participant shall become fully vested in any Award in which the Award’s
Performance Cycle is scheduled to be completed at the end of the Plan Year
during which the Participant separates from service for Good Reason or
involuntarily separates from service, provided that all performance measures are
attained by such Participant for such Performance Cycle.  Any Award with a
Performance Cycle that is not scheduled to be completed by the end of the Plan
Year during which such Participant incurs a Separation for Service for Good
Reason or incurs an involuntary Separation from Service without Cause or Award
with a Performance Cycle scheduled to be completed by the end of the Plan Year
in which the Participant separates from service for Good Reason or is
involuntarily separated from service without Cause but for which the performance
measures are not attained by such Participant, shall expire unvested as of such
Participant’s Separation from Service.
 
Notwithstanding any provision in the Plan or in any Award to the contrary, in
the event that the Bank is not financially capable of funding the payment of an
Award, the payment may be reduced or eliminated pursuant to Section 4.2 above.
 
5.2.           Expiration of Awards.  An Award shall expire in accordance with
the following:
 
(a)           Except to the extent set forth under Section 5.1 above, upon a
Separation from Service, all unvested Awards shall expire as of the Date of
Separation from Service; and
 
(b)           Upon Separation from Service by the Bank for Cause, all vested and
unvested Awards shall expire as of the Date of Separation from Service.
 
5.3.           Recoupment of Award.  If the Board determines that the
Participant has engaged in fraud or willful misconduct that caused or otherwise
contributed to the need for a material restatement of the Company’s financial
results, the Board will review all Awards previously awarded to or earned by
that Participant on the basis of performance during fiscal periods materially
affected by the restatement.  If, in the Board’s view, the Award would have been
lower if it had been based on the restated results, the Board may, to the extent
permitted by applicable law, recoup from the Participant or from that
Participant’s Incentive Account any portion of such Award(s) as it deems
appropriate after a review of all relevant facts and circumstances. Generally,
this review would include consideration of:
 
(a)           the Board’s view of the Awards, if any, that would have been
awarded to or earned by the Participant had the financial statements been
properly reported;
 

 
5-2

--------------------------------------------------------------------------------

 

 
(b)           the nature of the events that led to the restatement;
 
(c)           the conduct of the Participant in connection with the events that
led to the restatement;
 
(d)           whether the assertion of a claim against the Participant could
prejudice the Company’s or the Bank’s overall interests and whether other
penalties or punishments are being imposed on the Participant, including by
third parties such as regulators or other authorities; and any other facts and
circumstances that the Board deems relevant.
 


 
5-3

--------------------------------------------------------------------------------

 

 
ARTICLE 6
 
BENEFICIARIES
 
6.1.           Automatic Beneficiary.  Unless a Participant has designated a
Beneficiary in accordance with the provisions of Article 6.2 herein, the
Beneficiary shall be deemed to be the person or persons in the first of the
following classes in which there are any survivors of such Participant or former
Participant:
 
(a)           spouse at the time of Participant’s death,
 
(b)           issue, per stirpes,
 
(c)           parents, or
 
(d)           executor or administrator of Participant’s estate.
 
6.2.           Designated Beneficiary or Beneficiaries.  A Participant may sign
a document designating a Beneficiary or Beneficiaries to receive any
undistributed Awards payable under Article 5.  In the event a Participant dies
at a time when a designation is on file that does not dispose of the total Award
amount distributable under Article 5, then the portion of such Award
distributable on behalf of the Participant, the disposition of which was not
determined by the deceased’s designation, shall be distributed to a Beneficiary
determined under Article 6.1.  Any ambiguity in a Beneficiary designation shall
be resolved by the Administrator.
 

 
6-1

--------------------------------------------------------------------------------

 

 
ARTICLE 7
 
RIGHTS OF PARTICIPANTS AND BENEFICIARIES
 
7.1.           Creditor Status of Participant and Beneficiary.  The Plan
constitutes the unfunded, unsecured promise of the Bank to make payments to each
Participant and/or Beneficiary in the future and shall be a liability solely
against the general assets of the Bank.  The Bank shall not be required to
segregate, set aside or escrow any amounts for the benefit of any Participant or
Beneficiary.  Each Participant and Beneficiary shall have the status of a
general unsecured creditor of the Bank and may look only to the Bank and its
general assets for payment of benefits under the Plan.
 
7.2.           Rights with Respect to a Trust.  Any trust and any assets held
thereby to assist the Bank in meeting its obligations under the Plan shall in no
way be deemed to controvert the provisions of Article 7.1 herein.
 
7.3.           Investments.  In its sole discretion, the Bank may acquire
insurance policies, annuities or other financial vehicles for the purpose of
providing future assets of the Bank to meet its anticipated liabilities under
the Plan.  Such policies, annuities or other investments shall at all times be
and remain unrestricted general property and assets of the Bank or property of a
trust.  Participants and Beneficiaries shall have no rights, other than as
general creditors, with respect to such policies, annuities or other acquired
assets.
 

 
7-1

--------------------------------------------------------------------------------

 

 
ARTICLE 8
 
TRUST
 
8.1.           Establishment of Trust.  Notwithstanding any other provision or
interpretation of the Plan, the Bank may establish a trust in which to hold
cash, insurance policies or other assets to be used to make, or reimburse the
Bank, as applicable, for payments to the Participants or Beneficiaries of all or
part of the benefits under the Plan.  Any trust assets shall at all times remain
subject to the claims of general creditors of the Bank in the event of its
insolvency as more fully described in the trust.
 
8.2.           Obligations of the Bank.  Notwithstanding the fact that a trust
may be established under Article 8.1 herein, the Bank shall remain liable for
paying the benefits under the Plan.  However, any payment of benefits to a
Participant or a Beneficiary made by such a trust or by the Company shall
satisfy the Bank’s obligation to make such payment to such person.
 
8.3.           Trust Terms.  A trust established under Article 8.1 herein may be
revocable by the Bank, provided, however, that such a trust may become
irrevocable in accordance with its terms in the event of a Change in
Control.  Such a trust may contain such other terms and conditions as the Bank
may determine to be necessary or desirable.  The Bank may terminate or amend a
trust established under Article 8.1 herein at any time, and in any manner it
deems necessary or desirable, subject to the preceding sentence and the terms of
any agreement under which any such trust is established or maintained.
 

 
8-1

--------------------------------------------------------------------------------

 

 
ARTICLE 9
 
ADMINISTRATION
 
9.1.           Appointment of Administrator.  The Committee may appoint the
Administrator that shall be any person(s), corporation or partnership (including
the Bank itself) as the Committee shall deem desirable in its sole
discretion.  The Administrator may be removed or resign upon thirty (30) days
written notice or such lesser period of notice as is mutually agreeable.  Unless
the Committee appoints another Administrator, the Committee shall be the
Administrator.
 
9.2.           Powers and Duties of the Administrator.  The Administrator shall
determine any and all questions of fact, resolve all questions of interpretation
of the Plan that may arise under any of the provisions of the Plan as to which
no other provision for determination is made hereunder, and exercise all other
powers and discretions necessary to be exercised under the terms of the Plan
that it is herein given or for which no contrary provision is made.  The
Administrator shall have full power and discretion to interpret the Plan and
related documents, to resolve ambiguities, inconsistencies and omissions, to
determine any question of fact, and to determine the rights and benefits, if
any, of any Participant, or other applicant, in accordance with the provisions
of the Plan.  The Administrator’s decision with respect to any matter shall be
final and binding on all parties concerned, and neither the Administrator nor
any of its directors, officers, employees or delegates nor, where applicable,
the directors, officers or employees of any delegate, shall be liable in that
regard except for gross abuse of the discretion given it and them under the
terms of the Plan.  The Administrator’s determinations under the Plan need not
be uniform and may be made selectively among persons to receive, or are eligible
to receive, Awards under the Plan (whether or not such persons are similarly
situated).  The Administrator, from time to time, may designate one or more
persons or agents to carry out any or all of its duties hereunder.
 
9.3.           Engagement of Advisors.  The Administrator may employ actuaries,
attorneys, accountants, brokers, employee benefit consultants, and other
specialists to render advice concerning any responsibility the Administrator or
Committee has under the Plan.  Such persons may also be advisors to the Company
or the Bank.
 

 
9-1

--------------------------------------------------------------------------------

 

 
ARTICLE 10
 
AMENDMENT AND TERMINATION
 
10.1.           Power to Amend or Terminate.  Notwithstanding anything in the
Plan to the contrary, the Board reserves the right to (i) amend, modify or
terminate the Plan in whole or in part and (ii) increase, decrease, terminate
without payment or otherwise modify any Award, in each case, at any time and in
any manner, including in a manner adverse to Participants, for any reason or no
reason and without notice to or the consent of any Participant; provided,
however, that the Plan may not be amended in a manner that would cause the Plan
to fail to comply with Code Section 409A.
 
10.2.           No Liability for Plan Amendment or Termination.  Neither the
Company, the Bank, nor any of their officers, Directors or employees shall have
any liability as a result of the amendment or termination of the Plan.
 
10.3.           Code Section 409A.  Any award that constitutes “deferred
compensation” under Code Section 409A, and any rules, regulations and guidance
promulgated thereunder (“409A Award”), shall be subject to the following:
 
(a)           All 409A Award documents and agreements, or rules and regulations
created by the Administrator pertaining to 409A Awards, shall provide for the
required procedures under Code Section 409A, including the timing of deferral
elections, if any, and the timing and method of payment distributions.
 
(b)           With respect to all 409A Awards, the Administrator and its
delegates shall operate the Plan at all times in conformity with the known
rules, regulations and guidance promulgated under Code Section 409A, and the
Administrator shall reserve the right (including the right to delegate such
right) to unilaterally amend any 409A Award granted under the Plan, without the
consent of the Participant, to maintain compliance with Code Section 409A.  A
Participant’s acceptance of any award under the Plan constitutes acknowledgement
and consent to such rights of the Administrator.
 

 
10-1

--------------------------------------------------------------------------------

 

 
ARTICLE 11
 
MISCELLANEOUS
 
11.1.           Non-Alienation.  No benefits or amounts credited under the Plan
shall be subject in any manner to be anticipated, alienated, sold, transferred,
assigned, pledged, encumbered, attached, garnished or charged in any manner
(either at law or in equity), and any attempt to so anticipate, alienate, sell,
transfer, assign, pledge, encumber, attach, garnish or charge the same shall be
void; nor shall any such benefits or amounts in any manner be liable for or
subject to the debts, contracts, liabilities, engagements or torts of the person
entitled to such benefits or amounts as are herein provided to Participant.
 
11.2.           Tax Withholding.  The Company or the Bank may withhold from a
Participant’s compensation or any payment made by it under the Plan such amount
or amounts as may be required for purposes of complying with the tax withholding
or other provisions of the Code or the Social Security Act or any state or local
income or employment tax act or for purposes of paying any estate, inheritance
or other tax attributable to any amounts payable hereunder.
 
11.3.           Incapacity.  If the Administrator determines that any
Participant or other person entitled to payments under the Plan is incompetent
by reason of physical or mental disability and is consequently unable to give a
valid receipt for payments made hereunder, or is a minor, the Administrator may
order the payments becoming due to such person to be made to another person for
the Participant’s benefit, without responsibility on the part of the
Administrator to follow the application of amounts so paid.  Payments made
pursuant to this Article shall completely discharge the Administrator, the
Company and the Bank with respect to such payments.
 
11.4.           Independence of Plan.  Except as otherwise expressly provided
herein, the Plan shall be independent of, and in addition to, any other benefit
agreement or plan of the Company or the Bank or any rights that may exist from
time to time thereunder.
 
11.5.           No Employment Rights Created.  The Plan shall not be deemed to
constitute a contract conferring upon any Participant the right to remain
employed by the Company or the Bank for any period of time.
 
11.6.           Responsibility for Legal Effect.  Neither the Company, the Bank,
the Administrator, the Committee, nor any officer, member, delegate or agent of
any of them, makes any representations or warranties, express or implied, or
assumes any responsibility concerning the legal, tax, or other implications or
effects of the Plan.  Without limiting the generality of the foregoing, neither
the Company, nor the Bank shall have any liability for the tax liability that a
Participant may incur resulting from participation in the Plan or the payment of
benefits hereunder.
 
11.7.           Limitation of Duties.  The Company, the Bank, the Committee, the
Administrator, and their respective officers, members, employees and agents
shall have no duty or responsibility under the Plan other than the duties and
responsibilities expressly assigned to them herein or delegated to them pursuant
hereto.  None of them shall have any duty or responsibility with respect to the
duties or responsibilities assigned or delegated to another of them.
 

 
11-1

--------------------------------------------------------------------------------

 

 
11.8.           Limitation of Sponsor Liability.  Any right or authority
exercisable by the Company or the Bank, pursuant to any provision of the Plan,
shall be exercised in the Bank’s capacity as sponsor of the Plan, or on behalf
of the Bank in such capacity, and not in a fiduciary capacity, and may be
exercised without the approval or consent of any person in a fiduciary
capacity.  Neither the Company, the Bank, nor any of its respective officers,
members, employees, agents and delegates, shall have any liability to any party
for its exercise of any such right or authority.
 
11.9.           Successors.  The terms and conditions of the Plan shall inure to
the benefit of and bind the Company, the Bank and their successors, the
Participants, their Beneficiaries and the personal representatives of the
Participants and their Beneficiaries.
 
11.10.                      Controlling Law.  The Plan shall be construed in
accordance with the laws of the State of Illinois to the extent not preempted by
laws of the United States, without regard to the conflict of law provisions of
any jurisdiction.
 
11.11.                      Jurisdiction and Service of Process.  Any action or
proceeding seeking to enforce any provision of, or based on any right arising
out of, this Plan shall be brought only in the courts of the State of Illinois,
Iroquois County or, if it has or can acquire jurisdiction, in the United States
District Court serving Iroquois County, and each of the parties consents to the
jurisdiction of such courts (and of the appropriate appellate courts) in any
such action or proceeding and waives any objection to venue laid
therein.  Process in any action or proceeding referred to in the preceding
sentence may be served on any party anywhere in the world.
 
11.12.                      Notice.  Any notice or filing required or permitted
to be given to the Committee under the Plan shall be sufficient if in writing
and hand-delivered, or sent by registered or certified mail, to the address
below:
 
Iroquois Federal Savings and Loan Association
201 E. Cherry Street
Watseka, Illinois 60970
Attn:  Administrator, Iroquois Federal Annual Incentive Plan


11.13.                      Headings and Titles.  The Article headings and
titles of Articles used in the Plan are for convenience of reference only and
shall not be considered in construing the Plan.
 
11.14.                      General Rules of Construction.  The masculine gender
shall include the feminine and neuter, and vice versa, as the context shall
require.  The singular number shall include the plural, and vice versa, as the
context shall require.  The present tense of a verb shall include the past and
future tenses, and vice versa, as the context may require.
 
11.15.                      Entire Agreement.  The Plan and any Incentive Award
letters issued under the Plan, if any, from time to time contain the entire
agreement of the parties with respect to the subject matter hereof and supersede
all prior agreements, promises, covenants, arrangements, communications,
representations and warranties between them, if any, whether written or oral,
with respect to the subject matter hereof.
 

 
11-2

--------------------------------------------------------------------------------

 

 
11.16.                      Severability.  In the event that any provision or
term of the Plan, or any agreement or instrument required by the Administrator
hereunder, is determined by a judicial, quasi-judicial or administrative body to
be void or not enforceable for any reason, all other provisions or terms of the
Plan or such agreement or instrument shall remain in full force and effect and
shall be enforceable as if such void or nonenforceable provision or term had
never been a part of the Plan, or such agreement or instrument except as to the
extent the Administrator determines such result would have been contrary to the
intent of the Company or the Bank in establishing and maintaining the Plan.
 
11.17.                      Indemnification.  The Company and the Bank shall
indemnify, defend, and hold harmless any Executive, officer or Director of the
Company or the Bank for all acts taken or omitted in carrying out the
responsibilities of the Company, Bank, Committee or Administrator under the
terms of the Plan or other responsibilities imposed upon such individual by
law.  This indemnification for all such acts taken or omitted is intentionally
broad, but shall not provide indemnification for any civil penalty that may be
imposed by law, nor shall it provide indemnification for embezzlement or
diversion of Plan funds for the benefit of any such individual.  The Company and
the Bank shall indemnify any such individual for expenses of defending an action
by a Participant, Beneficiary, service provider, government entity or other
person, including all legal fees and other costs of such defense.  The Company
or the Bank shall also reimburse any such individual for any monetary recovery
in a successful action against such individual in any federal or state court or
arbitration.  In addition, if a claim is settled out of court with the
concurrence of the Company or the Bank, the Company or the Bank shall indemnify
any such individual for any monetary liability under any such settlement, and
the expenses thereof.  Such indemnification will not be provided to any person
who is not a present or former Executive, officer or Director of the Company or
the Bank nor shall it be provided for any claim by a participating company
against any such individual.
 
 
 
 11-3

--------------------------------------------------------------------------------

 
 